DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, & 5-7 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “engaging section is moved in a direction perpendicular to a direction from the front side to the rear side of the image forming apparatus main body in a state where the processing device is attached to the processing-device attachment so as to shift from a state of engagement with the engaged section to a state of disengagement” in combination with the remaining elements as set forth in claim 1.
With regards to claims 5-7 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morioka US PATENT No.: US 6,385,420 B1 discloses a charging apparatus charges a moving body to be charged, which has a charging member for coming in contact with the body to be charged to charge the body to be charged, and contacting/separating device for contacting the charging member with and separating , however is silent on engaging section is moved in a direction perpendicular to a direction from the front side to the rear side of the image forming apparatus main body in a state where the processing device is attached to the processing-device attachment so as to shift from a state of engagement with the engaged section to a state of disengagement.
Morishita et al. PG. Pub. No.: US 2017/0139340 A1 discloses an image forming apparatus includes a unit and an apparatus main body. The unit includes a charging member configured to charge an image carrier and a bearing configured to rotatably support the charging member. To the apparatus main body, the unit is attached along an attachment direction. The bearing is switchable between a contact posture to make the charging member come into contact with the image carrier and a separating posture to make the charging member separate from the image carrier. In a state before the unit is attached to the apparatus main body, the bearing is held in the separating posture. As the unit is attached to the apparatus main body, a pressing part arranged on the apparatus main body presses the bearing and the bearing is switched from the separating posture to the contact posture, however is silent on engaging section is moved in a direction perpendicular to a direction from the front side to the rear side of the image forming apparatus main body in a state where the processing device is attached to the processing-device attachment so as to shift from a state of engagement with the engaged section to a state of disengagement.
Lee et al. PG. Pub. No.: US 2012/0177407 A1 discloses a main body, and a developing device separably accommodated in the main body and including a housing in which a photoconductor and a charging roller arranged to come into contact with the photoconductor so as to charge the photoconductor with a predetermined electric potential are accommodated, wherein the developing device includes a holder slidably installed to the housing and serving to support the charging roller, a pressure member to apply pressure to the holder toward the photoconductor, and a space maintaining member separably installed to an outer surface of the housing and having an intervenient piece configured to be fitted between the holder and the housing so as to cause the photoconductor and the charging roller to be spaced apart from each other, and wherein the charging roller comes into contact with the photoconductor by the pressure of the pressure member when the space maintaining member is separated from the housing, however is silent on engaging section is moved in a direction perpendicular to a direction from the front side to the rear side of the image forming apparatus main body in a state where the processing device is attached to the processing-device attachment so as to shift from a state of engagement with the engaged section to a state of disengagement.
Anan et al. PG. Pub. No.: US 2009/0297212 A1 discloses a process cartridge and an image forming apparatus in which a charging roller is separated from a photosensitive drum by a predetermined distance and in which the separation between the charging roller and the photosensitive drum is released at the time of use without involving an increase in the burden on the user and erroneous releasing of the separation by user is prevented prior to use. The process cartridge, which is detachably , however is silent on engaging section is moved in a direction perpendicular to a direction from the front side to the rear side of the image forming apparatus main body in a state where the processing device is attached to the processing-device attachment so as to shift from a state of engagement with the engaged section to a state of disengagement.

Saupe et al. US PATENT No.: US 5,638,158 discloses at least a photosensitive drum and charge roller are attached to a unit so that the photosensitive drum and charge roller can be freely attached to and detached from an apparatus body in unison with the unit case, and the charge roller can be freely brought into and out of contact with the surface of the photosensitive drum. The apparatus body is provided with pressure cams adapted to cause the charge roller to be brought into and out of contact with the surface of the photosensitive drum, however is silent on engaging section is moved in a direction perpendicular to a direction from the front side to the rear side of the image forming apparatus main body in a state where the processing device is attached to the processing-device attachment so as to shift from a state of engagement with the engaged section to a state of disengagement.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852